ORDER

The Court having considered the joint Petition by Attorney Grievance Commission of Maryland and Leo A. Hughes, Jr., Respondent, in which Respondent consents to be placed on inactive status by the Court, it is this 12th day of April, 1999,
ORDERED, by the Court of Appeals of Maryland, that the Petition to be placed on Inactive Status from the practice of law be, and it is hereby, granted and that Leo A. Hughes, Jr., *470is placed on inactive status effective April 15, 1999. Said Order shall remain in effect until such time as he can demonstrate by proper evidence that he has been restored to good health and is capable of engaging in the competent practice of law, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Leo A. Hughes, Jr., from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-713.